Citation Nr: 0021509	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently assigned an 80 percent disability rating.  

2.  Entitlement to an increased rating for bilateral 
tinnitus, currently assigned a 10 percent disability rating.  

3.  Entitlement to a total compensation rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from August 1957 to November 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
history of the disabilities at issue reflects that in August 
1979, the Board remanded the issue of the veteran's 
entitlement to service connection for defective hearing.  In 
February 1980, following physical examination of the veteran 
and the review of a field examiner's report, the RO granted 
service connection for bilateral defective hearing, assigning 
an 80 percent rating, and for bilateral tinnitus, which was 
assigned a 10 percent rating.  The veteran was also found to 
be entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(k), and 38 C.F.R. § 3.350(a) on account of deafness in 
both ears having absence of air and bone conduction.  All the 
benefits have an effective date of December 27, 1976.  

The current appeal is from an April 1998 decision by the RO 
continuing the disability ratings that have been in effect 
since December 1976 and denying entitlement to a total 
compensation rating based on unemployability.  

In March 2000, the RO denied service connection for coronary 
artery disease, an acquired psychiatric disorder, headaches, 
and ear infections, which the veteran claimed were secondary 
to his service-connected bilateral hearing loss and tinnitus.  
No response to that rating action was received following 
notification thereof.  



FINDINGS OF FACT

1.  The VA has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The probative medical evidence shows that the veteran has 
Level V hearing acuity in his right ear and Level X hearing 
acuity in his left ear under pre-June 1999 rating criteria, 
and Level VIII in the right ear and Level IX in the left ear 
subsequent thereto.  The 80 percent disability rating has 
been in effect since December 1976.  

3.  The veteran has constant bilateral tinnitus as a residual 
of acoustic trauma; no unusual or exceptional disability 
factors are associated with his service-connected tinnitus.  

4.  The veteran has a tenth grade education and has worked as 
a mechanic all his life until becoming unemployed in 1983.  

5.  The medical evidence of record establishes that the 
veteran's service-connected disabilities are contributory 
factors to the veteran's unemployability, but the veteran's 
unemployability is primarily due to nonservice-connected back 
disability and cardiovascular disease.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 80 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII (effective prior to June 10 1999); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Tables VI, VIA, VII, Diagnostic Code 6100; 
(effective June 10, 1999).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic 
Code 6260 (1999).  

3.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, and Part 4 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are all "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims that are not implausible.  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  It 
is the further judgment of the Board that the veteran has 
been afforded every administrative consideration regarding 
his claims, especially in light of the extensive examination 
reports available for review.  Those examination reports are 
full and complete and provide extensive information for 
rating purposes.  Accordingly, the Board is satisfied that 
all relevant facts have been properly developed pursuant to 
38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the current level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  



Factual Background

When the veteran was examined by VA in October 1979, he 
reported that he did not hear very well, and that his hearing 
was worse in the left ear.  There had not been any running of 
the ears.  He had a constant ringing in both ears, which was 
continuous and most noticeable when it was quiet and at 
night.  He stated that blasts from artillery fire caused his 
ear condition; that he was examined for it in the service; 
and that he spent six weeks at Walter Reed Army Hospital 
because of an ear examination and also for the purpose of 
learning lip reading.  The right ear canal, the right 
tympanic membrane, and the left ear canal were normal.  There 
was no remarkable gross ear pathology, but the veteran 
provided a good story for having continuous tinnitus.  The 
hearing for the conversational voice was approximately one 
foot for each ear.  An audiology examination showed a 
moderate to severe sensorineural hearing loss, bilaterally, 
which was slightly worse on the left.  There was poor 
discrimination in both ears.  The diagnoses were tinnitus 
aurium continuous, bilateral, symptomatic; and moderate to 
severe sensorineural hearing loss, bilateral, slightly worse 
on the left with poor discrimination scores in both ears.  
The examiner noted that it was this poor discrimination that 
made the problem more severe and that even with a hearing aid 
was the source of difficulty in discrimination.  The only 
help that the veteran had was from the lip reading course 
that he had taken at Walter Reed Army Hospital, which gave 
him some relief if he was watching the individual who was 
talking.  

The Board in August 1979 remanded the issue of the veteran's 
entitlement to service connection for defective hearing.  The 
resulting examination preceded a decision by the RO in 
February 1980 in which it was noted that a field examination 
revealed that the veteran was not employed and spent a 
considerable amount of time seeking employment.  It was 
reported that both the veteran and his wife provided the 
information that although his hearing had been bad since his 
period of service, he did not seek medical attention for his 
hearing condition until 1977.  The field examiner also noted 
that the veteran was currently unemployed because of an 
industrial injury to his back and related lawsuits.  The 
veteran's former employer would not discuss the veteran or 
his conditions, apparently due to a lawsuit that had been 
filed by the veteran.  On the VA medical examination, it was 
noted that the veteran had a constant ringing in both ears, 
which was continuous and most noticeable when it was quiet 
and at night.  He stated that blasts from artillery fire 
caused his ear condition and that he was examined for it in 
service and spent six weeks in the Walter Reed Army Hospital 
because of ear examination and also for the purpose of lip 
reading.  His speech reception threshold was 68 decibels in 
the right ear and 64 decibels in the left ear.  
Discrimination ability regarding percentage correct was 
38 percent in the right ear and 42 percent in the left ear.  
These results converted to literal F designations in both 
ears.  The 80 percent rating for defective bilateral hearing 
and the 10 percent rating for tinnitus have been in effect 
since the February 1980 decision by the RO that granted 
service connection, effective from December 1976.  

The report of VA examination in March 1988 reflects that the 
veteran had bilateral severe sensorineural hearing loss and 
bilateral tinnitus.  The tinnitus was described as constant 
and severe.  At the thresholds of 1,000, 2,000, 3,000, and 
4,000 Hertz in the right ear, the findings were 75, 70, 80, 
and 105, respectively.  The average was 83.  In the left ear, 
the findings were 60, 100, 105, and 100, with an average of 
92.  The speech recognition score was 68 in the right ear and 
40 in the left ear.  The diagnoses were bilateral 
sensorineural hearing loss and constant severe bilateral 
tinnitus.  

VA medical records include the report of the veteran's 
hospitalization in August 1997 for atypical chest pain.  
Diagnoses also included hypertension, tobacco abuse, and 
alcohol abuse.  The veteran also has a history of coronary 
artery disease status post coronary artery bypass graft in 
July 1997, congestive heart failure, diabetes, 
hyperlipidemia, and hiatal hernia.  

On VA examination in December 1998, pure tone thresholds at 
1,000, 2000, 3,000, and 4,000 Hertz in the right ear were 75, 
75, 85, and 105, respectively, with an average of 85.  In the 
left ear, the findings were 65, 105, 105, and 105, with an 
average of 95, respectively.  Speech recognition scores were 
76 in the right ear under the CNC criteria and 36 in the left 
ear.  An otoscopy examination was within normal limits, 
bilaterally.  The diagnosis was a moderate to profound 
sensorineural hearing loss, bilaterally.  It was noted that 
speech discrimination was very poor in the left ear.  It was 
concluded that there had been no change in the veteran's 
hearing since the previous evaluation.  (The results on a VA 
audiological evaluation in March 1998 were identical to those 
elicited the following December, and it was reported that 
there had been no significant change in thresholds or 
discrimination since 1988).  Tinnitus was described as 
consistent with the hearing loss.  

At the hearing on appeal in April 1999, the veteran testified 
that he had difficulty carrying on phone conversations in his 
early years working as a mechanic and that over the years he 
had been phased out.  He testified that he had had to do 
everything that was on the repair order for a vehicle such as 
squeaks and rattles, engine noises, static noises, and 
problems with the radio; that after he got the hearing aid he 
did not improve in his ability to work and that he was 
hassled going from one job to the next and putting up with 
people screaming at him; and that he just got to the point 
that he finally gave up and had not worked since 1983.  He 
testified that he had been a mechanic all his life; that his 
educational level was 10th grade; that he had not attempted 
to go through any type of vocational rehabilitation program; 
and that his claim for disability benefits from Social 
Security in August 1997 was based on hearing loss, a back 
problem, and open heart surgery.  The veteran also testified 
that if he cannot see people talking, he has difficulty in 
understanding; that the primary place of his medical 
treatment was through the Department of Veterans Affairs; and 
that one factor in his decision to stop working as a mechanic 
was an incident in which a mistake he had made resulted in 
two days labor on a car when in fact all he really had to do 
was pour some top engine cleaner through it instead of taking 
the engine apart.  

The veteran was hospitalized in July 1999 by VA for recurrent 
esophageal food impaction, esophageal stricture, hiatal 
hernia, coronary artery disease with chronic stable angina, 
Type II diabetes mellitus, and hypertension.  

Analysis:  Hearing Loss

The Board notes that that part of the VA Rating Schedule that 
addresses the ear and other sense organs was amended, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  The RO properly reevaluated the objective evidence 
under the new criteria in January 2000, advising the veteran 
of its action in a supplemental statement of the case the 
same month.  

The RO's action was necessary because where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply unless Congress provided otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second (Hertz), with 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Rating Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  

When the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

As noted, pertinent case law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Here, the December 1998 examination report reflects that the 
average of right ear thresholds was 85 decibels in the right 
ear.  Left ear thresholds averaged 95.  Right ear 
discrimination was 76 percent and left ear discrimination was 
36 percent.  Using Table VI for evaluating hearing loss under 
the previous rating criteria, the findings translate to a 
designation of V for the right ear and X for the left ear, 
for which a 40 percent disability rating is assigned under 
Diagnostic Code 6104.  Under the new rating criteria 
contained in 38 C.F.R. § 4.86(a), when, as here, all the 
thresholds are over 55 decibels, either Table VI will be 
used, or a separate Table VIa for puretone readings will be 
used, whichever results in the higher numeral.  Under Table 
VIa, the right ear average puretone threshold of 85, and left 
ear average puretone threshold of 95, produce a designation 
of VIII for the right ear and IX for the left ear.  These 
results equate to a 50 percent disability evaluation under 
Diagnostic Code 6100, which is the more advantageous to the 
veteran under the new rating criteria.  Neither of the 
procedures used to rate hearing loss under the new criteria 
provides for a disability rating in excess of the 80 percent 
rating currently in effect.  The current 80 percent rating is 
a protected rating, and absent a showing of fraud, the 
regulations cited above cannot be used to reduce the 
veteran's current disability rating for his hearing loss 
because the rating in this case has been in effect for more 
than 20 years.  See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951(b) (1999).  

Accordingly, the Board finds that an evaluation greater than 
80 percent for the veteran's bilateral hearing loss is not 
warranted under the previous or amended regulations.  

Analysis:  Tinnitus

When tinnitus is persistent as a symptom of head injury, 
concussion or acoustic trauma, a maximum rating of 10 percent 
is provided under 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999).  The rating criteria that 
became effective on June 10, 1999, did not change the maximum 
schedular evaluation available for tinnitus.  See 38 C.F.R. § 
4.87, Diagnostic Code 6260.  The veteran is currently 
assigned the maximum evaluation for tinnitus under that 
diagnostic code, and this rating is also protected under the 
law cited above.  

Because the veteran is in receipt of the maximum schedular 
evaluation for his service-connected bilateral tinnitus, the 
Board - as did the RO - has considered possible entitlement 
to an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).  However, the Board has not 
been presented with such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The veteran has not been 
frequently hospitalized for his service-connected tinnitus, 
nor is it shown that his tinnitus, standing alone, has 
resulted in marked interference with employment.  His 
employment status in recent years has been mostly, although 
by no means exclusively, a result of other nonservice-
connected disabilities.  Based on these considerations, the 
Board finds that the RO did not err in refusing to refer this 
claim to the Director of the VA Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  It follows that an increased rating 
for tinnitus is not warranted.  

Analysis:  Unemployability

A total disability rating will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of a service-connected 
disability or disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disabilities are 
met and in the judgment of the rating agency such service-
connected disabilities render the veteran unemployable.  38 
C.F.R. § 4.16.  

In this case, the veteran meets the percentage requirements 
for a total rating by reason of individual unemployability 
discussed in 38 C.F.R. § 4.16.  However, inasmuch as his 
combined rating of 80 percent is less than 100, the 
regulation requires that the evidence show that the veteran 
is unable to secure or follow substantially gainful 
employment due to his service-connected disabilities in order 
to warrant a total rating based on individual 
unemployability.  

The question in this case concerning whether the veteran's 
service-connected disabilities alone prevent him from 
engaging in gainful employment warrants only one conclusion.  
The veteran has developed a back disability and 
cardiovascular disease over the years that in combination 
with auditory disabilities preclude his gainful employment.  
The objective evidence is convincing that the veteran's 
nonservice-connected disabilities have a major role in 
preventing the veteran from pursuing and obtaining gainful 
employment.  It is therefore the judgment of the Board that 
the evidence of record fails to demonstrate that the symptoms 
and manifestations of his service-connected disabilities 
alone cause him to be unable to secure or follow 
substantially gainful employment.  Entitlement to a total 
compensation rating must be established solely on the basis 
of impairment arising from service-connected disorders.  
Blackbird v. Brown, 4 Vet. App. 395, 398 (1993).  It follows 
that the veteran is not entitled to a total rating by reason 
of individual unemployability.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for bilateral hearing loss, currently 
assigned an 80 percent disability evaluation, is denied.  



An increased rating for bilateral tinnitus is denied.  

A total compensation rating based on individual 
unemployability is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 

